             Case 1:96-cr-05106-NONE Document 54 Filed 07/29/20 Page 1 of 2


1 MCGREGOR W. SCOTT
  United States Attorney
2 LAURA JEAN BERGER
  Assistant United States Attorney
3 2500 Tulare Street, Suite 4401
  Fresno, CA 93721
4 Telephone: (559) 497-4000
  Facsimile: (559) 497-4099
5

6    Attorneys for Plaintiff
     United States of America
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:96-CR-05106-NONE-1
11
                                  Plaintiff,
12                                                      STIPULATION AND ORDER TO CONTINUE
                            v.                          STATUS CONFERENCE
13
     RAYMOND CASTANEDA,
14
                                  Defendant.
15

16
                                                BACKGROUND
17
            This matter is currently scheduled for a status conference on July 30, 2020 as to defendant
18
     Castaneda regarding the Supervised Release Violation in this case. The parties request that the status
19
     conference be continued to September 8, 2020. The parties request additional time.
20
            A proposed order appears below.
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28

                                                         1
30
              Case 1:96-cr-05106-NONE Document 54 Filed 07/29/20 Page 2 of 2


1                                         STIPULATION AND ORDER
2
            IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
3
     attorneys, that the status conference as to the supervised release violation currently set for July 30, 2020
4

5    be continued to September 8, 2020.

6

7

8
                                                                       Respectfully submitted,
9
                                                                       McGREGOR W. SCOTT
10                                                                     United States Attorney

11   DATED: July 29, 2020                                  By:         /s/ Laura Jean Berger _____ ______
                                                                       Laura Jean Berger
12                                                                     Assistant United States Attorney

13

14   DATED: July 29, 2020                                  By:         /s/ Melissa Baloian___     ______        _
                                                                       Melissa Baloian
15                                                                     Attorney for Raymond Castaneda

16

17

18

19                                                   ORDER

20          Pursuant to the stipulation of the parties, the status conference as to the supervised release

21   violation currently set for July 30, 2020 shall be continued to September 8, 2020 at 2:00 pm.
22

23
     IT IS SO ORDERED.
24

25      Dated:     July 29, 2020                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                          2
30
